DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the submission filed 1/13/2022 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 9 of the Office Action dated 12/27/2021 are respectfully withdrawn.
     The amendments to Claims 15-20 in the submission filed 1/13/2022 are acknowledged and accepted.  In view of these amendments, the 35 U.S.C. 112(d) rejections in Section 12 of the Office Action dated 12/27/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 14-26 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 14 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for high-resolution scanning microscopy of a sample as generally set forth in Claim 14, the method including, in combination with the features recited in Claim 14, reading data from the 2D detector and assigned an actual scanning position to the data for each of the scanning positions, and 
     Claim 21 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for high-resolution scanning microscopy of a sample as generally set forth in Claim 21, the method including, in combination with the features recited in Claim 21, an evaluation device configured to read data from the 2D detector and to assign an actual scanning position to the data for each scanning position, wherein the evaluation device is further configured to generate an image of the sample from the data and from the scanning positions assigned by assigning each of the pixels of the 2D detector either to a central group located on an optical axis or to at least one further group that surrounds the central group in ring-shaped fashion, calculating a pre-processed raw image for each group, and combining and deconvoluting the pre-processed raw images to generate the image of the sample having a resolution that is increased beyond the resolution limit.  Claims 22-26 are dependent on Claim 21, and hence are allowable for at least the same reasons Claim 21 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/19/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872